United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARMENT OF AGRICULTURE, MEAT &
POULTRY INSPECTION SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-41
Issued: September 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through counsel, filed a timely appeal from an August 25,
2010 decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing
representative affirming the termination of her benefits. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits effective January 17, 2010 on the grounds that she no longer had any
residuals or disability causally related to her accepted employment-related injuries.
On appeal appellant’s counsel contends the decision is contrary to the law and facts.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. Appellant injured her left
hand, forearm and fingers and her right palm while inspecting chicken carcasses on
August 14, 2000. OWCP accepted the claim for bilateral trigger fingers and left medial
epicondylitis. It reduced appellant’s compensation benefits to reflect her capacity to earn wages
as a Manager, Quality Control on March 4, 2003. Following requests for reconsideration,
OWCP denied modification by decisions dated June 4, 2003 and June 28, 2004. On March 17,
2005 the Board issued an order remanding as the record before the Board was incomplete.2 By
decision dated July 15, 2005, OWCP reassembled the record and on June 28, 2004 reissued its
decision denying modification of the March 4, 2003 loss of wage-earning capacity decision. In a
June 13, 2006 decision, the Board affirmed the reduction of appellant’s compensation based on
her ability to earn wages as a Manager, Quality Control.3 The Board found however that the
case was not in posture for a decision on the issue of whether modification of the March 4, 2003
loss of wage-earning capacity was warranted. The Board found that the medical evidence
submitted since the March 4, 2003 loss of wage-earning capacity decision warranted further
development. The facts and the circumstances of the case as set out in the Board’s prior decision
are incorporated herein by reference.
On remand from the Board, OWCP referred appellant for a second opinion evaluation
with Dr. Robert Allan Smith, a Board-certified orthopedic surgeon. On November 1, 2006
Dr. Smith reviewed the statement of accepted facts and medical record.4 He provided findings
on physical examination of the left elbow and upper extremity and found no hand deformities.
Dr. Smith reported normal left elbow range of motion, no signs of left upper extremity mediated
or sympathetic pain syndrome and no atrophy. He also found no nerve entrapment in the ulnar,
medial or radial nerves and could not palpate any triggering in her digits. Based on his
examination, appellant had no further residuals or disability as a result of the August 14, 2000
employment injury and was capable of returning to her date-of-injury position.
On November 8, 2006 OWCP proposed to terminate appellant’s compensation benefits
on the grounds that the weight of medical evidence from Dr. Smith established that she was no
longer disabled due to the accepted condition. Appellant was given 30 days to present additional
evidence or argument.
In a letter dated December 4, 2006, appellant’s counsel disagreed with the proposal to
terminate her compensation benefits.
In a December 6, 2006 report, Dr. Scott M. Fried, a treating Board-certified osteopathic
orthopedic surgeon, provided a history of appellant’s work injury and physical findings on
examination. He diagnosed bilateral carpal tunnel syndrome with flexor tenosynovitis and
2

Docket No. 04-1918 (issued March 17, 2005).

3

Docket No, 05-1848 (issued June 13, 2006).

4

He related that appellant suffered from a number of conditions, but that the only accepted conditions were
bilateral trigger fingers and left medial epicondylitis.

2

bilateral trigger fingers; repetitive strain injury; brachial plexitis; and traumatically-induced
median and radial neuropathy. Dr. Fried found appellant’s conditions were directly caused by
her repetitive employment duties. Appellant had severe disabilities as a result of her condition
and was unable to perform the duties of the constructed position of Manager, Quality Control.
On March 22, 2007 OWCP determined there was a conflict in medical opinion between
Drs. Smith and Fried on the issue of whether appellant had any continuing disability or residuals
due to her accepted employment conditions. It referred her to Dr. William Kirkpatrick, a Boardcertified orthopedic surgeon, to resolve the conflict. In an April 9 2007 report, Dr. Kirkpatrick
reviewed the statement of accepted facts, medical evidence and performed a physical
examination. Diagnoses included a history of employment-related bilateral trigger fingers and
left medial epicondylitis and bilateral upper extremity pain syndrome. Dr. Kirkpatrick opined,
based on his physical examination findings, that appellant no longer had any residuals of her
accepted bilateral trigger fingers and left medial epicondylitis.
By decision dated May 4, 2007, OWCP finalized the termination of appellant’s wage-loss
and medical benefits effective May 13, 2007 based on the report of the impartial medical
examiner, Dr. Kirkpatrick.
In a May 16, 2007 letter, appellant’s counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on April 15, 2008.
By decision dated August 15, 2008, the hearing representative vacated the termination of
benefits. She found Dr. Smith’s report was insufficiently rationalized to create a conflict in the
medical opinion evidence and, thus, Dr. Kirkpatrick could not be accorded the special weight
due an impartial medical examiner. The hearing representative remanded the case to
Dr. Kirkpatrick for further explanation as to whether there was a change in appellant’s accepted
work conditions. In addition, OWCP was instructed to prepare a new statement of accepted facts
to include information regarding her 1997 injury claim5 and August 14, 2000 occupational
disease claim,6 which was denied and provide the updated statement of accepted facts to
Dr. Kirkpatrick for his review.
In an October 30, 2008 report, Dr. Kirkpatrick reviewed the amended statement of
accepted facts; position descriptions for appellant’s date-of-injury job and the constructed
position and additional medical opinion evidence. He advised that Dr. Fried’s diagnoses of
bilateral repetitive strain injuries, bilateral brachial plexitis and bilateral radial median, ulnar and
radial neuropathies were due to her previous occupational disease claim and not her August 14,
2000 traumatic injury. Dr. Kirkpatrick made physical findings that did not support the diagnoses
of Dr. Fried and found no evidence that appellant’s accepted employment-related conditions had
materially worsened after March 2003. He reiterated his opinion that appellant’s accepted
bilateral trigger fingers and left medial epicondylitis had resolved. Dr. Kirkpatrick also found no

5

OWCP assigned claim number xxxxxx177 with an injury date of November 14, 1997 OWCP accepted the
conditions of bilateral hand overuse syndrome and bilateral trigger fingers, fifth finger.
6

OWCP assigned claim number xxxxxx3684.

3

evidence to support the diagnosis of bilateral hand overuse syndrome, particularly since
appellant has not worked since 2000.
On December 18, 2008 OWCP found a conflict in the medical opinion evidence between
Drs. Kirkpatrick and Fried on the issue of whether appellant continued to have any work-related
residuals and disability. It referred her to Dr. John F. Perry, a Board-certified orthopedic
surgeon, for resolution of the conflict.
In a January 14, 2009 report, Dr. Perry related appellant’s work and injury history. A
physical examination revealed full cervical spine range of motion, negative Adson’s test,
negative Roo’s test, no clicking, no swelling, no vasomotor changes in the upper extremities, no
hair changes and no allodynia. Based upon his physical examination, injury history and review
of the medical record, Dr. Perry diagnosed multiple unrelated complaints, cervical stenosis and
spondylosis and history of cumulative trauma/overuse syndrome of her hands. He noted that
appellant sustained a cumulative hand injury trauma, sprain or strain as a result of repetitive use
in the late 1990’s and that she has no evidence of that existing today. Dr. Perry based his
conclusion on appellant’s finger range of motion, which he described as fine, no swelling and
normal neurologic examination. As to the diagnosis of thoracic outlet syndrome, he found no
objective evidence supporting this diagnosis based on the negative Roo’s and Adson’s tests, no
supporting physical examination clinical findings and the magnetic resonance imaging of the
thoracic outlet was negative for compression. Dr. Perry related that appellant likely suffered
from a systemic problem based on her complaints “of so many things in so many areas that the
problem is not an injury” and opined that appellant could be suffering from a psychogenic or
metabolic or infections condition. He found that appellant was capable of returning to work with
no restrictions as he could not related her complaints to her August 14, 2000 employment injury
and that any disability is a result of nontraumatic and/or nonorthopedic conditions.
In a March 29, 2009 supplemental report, Dr. Perry related that he had received
additional medical reports and objective tests for review and that his opinion did not change. He
stated that appellant showed no signs of any problems due to the August 2000 employment
injury and had not worked since that year. Dr. Perry related that there was no evidence that
appellant had sustained a material worsening of her bilateral upper extremities conditions after
March 2003. He also related that there was no evidence of any neuropathies during his
evaluation and neurologic examination.
On May 18, 2009 OWCP proposed to terminate appellant’s compensation benefits on the
grounds that the weight of medical evidence from Dr. Perry, the impartial medical examiner,
established that she was no longer disabled due to the accepted condition.
By letter dated June 12, 2009, appellant’s counsel disagreed with the proposal to
terminate her compensation. He argued the medical reports of Drs. Kirkpatrick and Perry were
deficient. Counsel also contended that OWCP failed to follow the instructions from the Board
and the hearing representative regarding whether appellant’s accepted work condition had
materially worsened.

4

On July 13, 2009 OWCP found additional testing was necessary and referred appellant
back to Dr. Perry for an updated report. It requested that Dr. Perry review a June 12, 2009
electromyography report.
In a July 29, 2009 supplemental report, Dr. Perry reported normal cervical range of
motion; negative Adson’s, Roo’s and Spurling’s tests; no arm atrophy; negative Phalen’s test;
normal motor examination; intact sensation; no impingement of the shoulders; and normal
shoulder, elbow, fingers and wrist range of motion including the ability to make a fist.
Diagnoses included electrophysiologic findings of delay in brachial plexus conduction of
question etiology and multiple systemic complaints of obscure etiology. Dr. Perry stated that
there were inconsistencies in appellant’s physical examination as she could not make a fist when
her fingers moved very well and there appeared to be no problems when appellant actually made
a fist. He recommended that another electromyography (EMG) be performed based on the
inconsistent findings on evaluation regarding the multiple neuropathies.
In an October 30, 2009 EMG, Dr. Leon H. Venier, a Board-certified physiatrist, report
normal right and left MACs, low CMAP on right ulnar AE-CV, normal upper extremities and
paracervical muscles and no myopathic. He related that the findings included a right elbow ulnar
lesion and lower trunk and right plexus medial cord low CMAP. Dr. Venier opined that the low
right plexus CMAP was not valid as it was likely due to technical problems. He concluded that
appellant had milder right elbow ulnar neuropathy and “no evidence for true neurogenic thoracic
outlet syndrome on either side.”
On December 10, 2009 Dr. Perry reviewed the October 30, 2009 EMG and found no
support for the overuse bilateral hand overuse syndrome, bilateral trigger fingers or left medial
epicondylitis. He related that appellant had good finger range of motion and there was no
evidence of epicondylitis on physical examination. Dr. Perry related that Dr. Venier found no
evidence of true neurogenic thoracic outlet syndrome based on the EMG study that physician
performed. He related that Dr. Fried’s diagnoses of bilateral medial neuropathy, right brachial
plexopathy, bilateral radial neuropathy, reflex sympathetic dystrophy and bilateral carpal tunnel
syndrome were unsupported by the recent EMG study conducted by Dr. Venier.
By decision dated January 15, 2010, OWCP finalized the termination of her wage-loss
and medical benefits effective January 17, 2010.
On February 8, 2010 appellant’s counsel requested a telephonic hearing with OWCP’s
hearing representative, which was held on May 11, 2010.
In a February 18, 2010 report, Dr. Fried provided physical findings and opined that
appellant was getting worse. Diagnoses included: right radial and median neuropathy; left
median and radial neuropathy; cervical radiculopathy/brachial plexopathy; cumulative trauma
disorder/repetitive strain injury; trigger finger; bilateral upper extremities sympathetically
mediated pain syndrome; reflex sympathy dystrophy and reactive depression.
In a March 5, 2010 report, Dr. Guy W. Fried, a treating Board-certified physiatrist with a
subspecialties in pain and spinal cord injury medicine, noted appellant’s injury history and
diagnoses. A physical examination revealed a positive Tinel’s sign in the subclavicular and

5

supraclavicular regions, positive Roo’s and Hunter’s tests; bilateral arm altered sensation; pain
on range of motion, some paraspinal spasm and minimal cervical spine tenderness. Dr. Fried
diagnosed thoracic outlet syndrome, chronic pain with disability and bilateral reflex sympathy
dystrophy. He opined that appellant was totally disabled from working as a result of her medical
conditions. In a March 12, 2010 addendum, Dr. Fried noted that he neglected to include her
bilateral trigger finger as a work-related condition, which render her totally disabled. He related
that appellant’s trigger fingers contributed to her disability and chronic pain along with her
thoracic outlet syndrome and bilateral reflex sympathetic dystrophy.
On May 3, 2010 Dr. Jay S. Talsania, a treating Board-certified orthopedic surgeon with a
subspecialty in hand surgery, reported the physical examination was difficult due to appellant’s
diffuse tenderness throughout her bilateral upper extremities. Physical findings included:
decreased cervical range of motion; tenderness over bilateral brachial plexus, supra and
infraclavicular; and a bilateral positive Tinel’s sign; full range of motion of the elbow, forearm,
wrists and digits. A review of a June 12, 2009 EMG showed very significant bilateral upper
brachial plexus compromise and continued significant bilateral ulnar neuropathies on the right
and borderline on the left. Dr. Talsania related an impression of a 10-year history of bilateral
upper extremity pain and noted previous diagnoses of thoracic outlet syndrome, rotator cuff
tendinitis; radial and ulnar nerve entrapment and trigger fingers.
In a May 11, 2010 report, Dr. Guy Fried noted diagnoses of thoracic outlet syndrome,
bilateral reflex sympathetic dystrophy and cumulative pain disorder. He opined that appellant
was totally disabled as a result of her cumulative trauma disorder and persistent pain. Dr. Fried
noted that appellant sustained left medial epicondylitis, bilateral overuse hand syndrome and
bilateral trigger finger due to her accepted August 14, 2000 employment injury. He related that
he had reviewed the reports from Dr. Perry and Kirkpatrick and disagreed with their conclusions
that appellant no longer had any continuing residuals or disability due to her accepted conditions.
Dr. Fried commented upon appellant’s chronic pain, arm sensitivity with trigger fingers, ongoing
hand pain and inability to perform many activities by herself. According to him, these findings
were consistent with a diagnosis of bilateral hand overuse syndrome and evidence that her
condition has not resolved.
In a May 28, 2010 report, Dr. Scott Fried disagreed with Dr. Perry’s opinion. Based on
his review of the October 30, 2009 EMG, Dr. Fried found that it substantiated his diagnosis of
brachial plexopathy and was contrary to Dr. Perry’s conclusion. He opined, that based on his
review of the objective data and medical evidence, that appellant continued to be totally disabled
due to her accepted work injuries. These injuries included right radial and median neuropathy;
left median and radial neuropathy; cervical radiculopathy/brachial plexopathy; cumulative
trauma disorder/repetitive strain injury; trigger finger; bilateral upper extremities sympathetically
mediated pain syndrome; reflex sympathy dystrophy and reactive depression.
By decision dated August 10, 2010, the hearing representative affirmed the termination of
appellant’s compensation benefits. She found Dr. Perry’s opinion constituted the weight of the
evidence in establishing that appellant’s work-related condition had resolved with no residuals.
The hearing representative found the additional reports from Drs. Scott Fried, Gus Fried and
Talsania were insufficient to create a conflict with Dr. Perry.

6

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.7 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.8 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.10 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.11
Section 8123(a) of the Act12 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.14
ANALYSIS
In 2003, appellant was found to have the wage-earning capacity of a Manager, Quality
Control. The Board has held that once the wage-earning capacity of an injured employee is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.15
7

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

8

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

9

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988); see I.R., Docket No. 09-1229 (issued
February 24, 2010).
10

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
11

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003); B.K., Docket No. 08-2002 (issued
June 16, 2009).
12

5 U.S.C. §§ 8101-8193.

13

Id. at § 8123(a); Geraldine Foster, 54 ECAB 435 (2003); see J.J., Docket No. 09-27 (issued
February 10, 2009).
14

J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002);
B.P., Docket No. 08-1457 (issued February 2, 2009).
15

Harley Sims, Jr., 56 ECAB 320 (2005); Stanley B. Plotkin, 51 ECAB 700 (2000).

7

The burden of proof is on the party attempting to show a modification of the wage-earning
capacity determination.16 In certain situations, however, if the medical evidence is sufficient to
meet OWCP’s burden of proof to terminate benefits, the same evidence may also negate a loss of
wage-earning capacity such that a separate evaluation of the existing wage-earning capacity
determination is unnecessary.17 OWCP’s burden to demonstrate no further disability is
effectively the same, irrespective of whether there is an existing determination in place finding
loss of earning capacity. While a claimant may still have unrelated medical conditions or
impairments, the medical evidence must establish that the employment-related disability and
medical conditions no longer exist.
OWCP initially found a conflict in the medical opinion evidence between Dr. Smith and
Dr. Scott Fried on the issue of whether appellant had any continuing disability or residuals due to
her accepted employment conditions and referred appellant to Dr. Kirkpatrick, a Board-certified
orthopedic surgeon, to resolve the conflict. Subsequently, OWCP’s hearing representative found
there was no conflict in the medical opinion evidence as Dr. Smith’s report insufficiently
rationalized to create a conflict and, thus, Dr. Kirkpatrick could not be accorded the weight due
an impartial medical examiner. Subsequently, OWCP determined there was a conflict in the
medical opinion evidence between Drs. Kirkpatrick and Fried on the issue of whether appellant
continued to have any work-related residuals and disability and referred her to Dr. John F. Perry,
a Board-certified orthopedic surgeon, for resolution of this conflict.
The Board finds that OWCP properly determined that there was a conflict in the medical
opinion evidence between Dr. Scott Fried, appellant’s physician, who supported ongoing
employment-related conditions and disability and Dr. Kirkpatrick, an Office referral physician,
who opined that her employment-related conditions had resolved. Therefore, the Board finds
that OWCP properly referred appellant to Dr. Perry, a Board-certified orthopedic surgeon for an
impartial medical examination to resolve the conflict.18
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective January 17, 2010 based on the reports of the impartial medical examiner, Dr. Perry. In
reports dated January 14, 2009 and supplemental reports dated March 24, July 29 and
December 10, 2009, Dr. Perry provided detailed narratives, which reviewed the history of injury
appellant’s medical treatment and diagnostic studies. He set forth normal findings on
examination of her cervical spine and bilateral upper extremities. Dr. Perry described
examination findings of appellant’s cervical spine and bilateral upper extremities, noting
negative Adson’s, Roo’s and Spurling’s and Phalen’s tests, atrophy, normal range of motion,
normal motor and sensory examinations. He noted that appellant’s responses on examination
were inconsistent in that she indicated she was unable to make a fist when her fingers moved
well and there did not appear to be anything to preclude her from doing so. Consequently,
16

P.C., 58 ECAB 405 (2007); Sharon C. Clement, 55 ECAB 552 (2004).

17

A.P., Docket No. 08-1822 (issued August 5, 2009). There may exist a situation where a separate analysis
would be necessary, based on preexisting conditions or other medical conditions, but that situation does not present
itself in this case. Should those particular facts arise, this decision does not preclude a further consideration of the
matter. Id.
18

Bryan O. Crane, 56 ECAB 713 (2005); J.J., supra note 13.

8

Dr. Perry recommended further diagnostic testing. Based on the subsequent EMG, he found no
support for bilateral hand overuse syndrome, bilateral trigger fingers and left medial
epicondylitis and found that the accepted conditions were not active or disabling. Dr. Perry
advised that appellant was physically capable of returning to work and did not require any
ongoing medical treatment for her accepted bilateral hand overuse syndrome, bilateral trigger
fingers, left medial epicondylitis.
The Board finds that Dr. Perry’s opinion is based on a proper factual and medical
background and is entitled to special weight. Based on his review of the case record, statement
of accepted facts, physical examination and normal findings on objective examination, Dr. Perry
found that appellant did not have any residuals or disability causally related to her employmentrelated bilateral hand overuse syndrome, left medial epicondylitis and bilateral trigger fingers.
His reports were based on a proper history and were well rationalized. Dr. Perry’s reports
constitutes the special weight of the medical opinion evidence afforded an impartial medical
specialist. The Board, therefore, finds that OWCP met its burden of proof to terminate
appellant’s compensation benefits effective January 17, 2010.
The Board finds that the medical evidence appellant submitted subsequent to the
January 15, 2010 decision terminating her benefits was insufficient to overcome the special
weight accorded Dr. Perry as an impartial medical specialist regarding whether she had residuals
of her accepted conditions.
In this regard, the Board finds that the March 5 and May 11, 2010 report from
Dr. Guy W. Fried and May 3, 2010 report from Dr. Talsania were insufficiently rationalized to
create a new conflict with Dr. Perry. None of these physicians explained how and why the
bilateral upper extremity conditions they noted were employment related. As these conditions
were not accepted by OWCP, appellant has the burden of proof to establish an employment
relationship.19 They provided no rationale explaining why they thought the diagnosed conditions
were employment related. This lack of rationale greatly reduces the probative value of their
opinions.20 Thus, they are insufficient to create a conflict in the medical opinion evidence with
Dr. Perry.
Appellant also submitted reports dated February 18 and May 28, 2010 from Dr. Scott
Fried in which he disagreed with Dr. Perry’s conclusions and opined that appellant continued to
have residuals and disability as a result of her employment injuries. In his May 28, 2010 report,
Dr. Fried stated that the October 30, 2009 EMG report supported his diagnosis of brachial
plexopathy and was contrary to Dr. Perry’s conclusion that it did not support this condition.
Dr. Venier, the physician who performed the October 30, 2009 EMG, found no evidence
supporting the diagnosis of brachial plexopathy. Thus, contrary to Dr. Fried’s opinion Dr. Perry
was correct in concluding the October 30, 2009 EMG report failed to support the diagnosis of
brachial plexopathy. Moreover, while Dr. Fried diagnosed multiple conditions including cervical
radiculopathy/brachial plexopathy, cumulate trauma disorder/repetitive strain injury, reflex
sympathy dystrophy, reactive depression and bilateral upper extremities sympathetically
19

See Jaja K. Asaramo, 55 ECAB 200 (2004).

20

Deborah L. Beatty, 54 ECAB 340 (2003).

9

mediated pain syndrome, these conditions have not been accepted by OWCP.21 In addition,
Dr. Scott Fried’s reports are of diminished probative value because he has not provided any
supporting rationale explaining how her condition was a result of her accepted employment
injury. The Board has held opinions unsupported by rationale are entitled to little probative
value.22 In addition, Dr. Scott Fried was on one side of the conflict that had been resolved, the
additional reports, in the absence of any new findings or rationale, from appellant’s doctor are
insufficient to overcome the weight accorded to the report of the impartial medical examiner or
to create a new conflict.23 The Board finds that Dr. Perry’s opinion represents the special weight
of the medical evidence as an impartial medical examiner and establishes that appellant has no
employment-related disability or residuals causally related to the August 14, 2000 employment
injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation effective January 17, 2010.

21

Alice J. Tysinger, 51 ECAB 638 (2000); Charles W. Downey, 54 ECAB 421 (2003) (For conditions not
accepted by OWCP as being employment related, it is the employee’s burden to provide rationalized medical
evidence sufficient to establish causal relation, not OWCP’s burden to disprove such relationship).
22

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); T.M., Docket No. 08-975 (issued February 6, 2009).

23

Jaja K. Asaramo, supra note 19; see Guiseppe Aversa, 55 ECAB 164 (2003).

10

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2010 is affirmed.
Issued: September 6, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

